254 S.W.3d 103 (2008)
STATE of Missouri, Respondent,
v.
David WADE, Appellant.
No. ED 89662.
Missouri Court of Appeals, Eastern District, Division Three.
March 18, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
*104 Timonthy Forneris, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

ORDER
PER CURIAM.
David Wade ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of burglary in the first degree and third degree domestic assault. The trial court sentenced Defendant as a prior offender to a term of fifteen years' imprisonment with the Missouri Department of Correction on the charge of burglary in the first degree, and to a concurrent term of one year's imprisonment on the charge of third degree domestic assault.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).